DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 30 is objected to because of the following informalities:  
	(1) In claim 30, line 4, please replace “program code” with --the program-- in the beginning of the line.
	(2) In claim 30, line 6, please replace “program code” with --the program-- in the beginning of the line.
	(3) In claim 30, line 8, please replace “program code” with --the program-- in the beginning of the line.
	(4) In claim 30, line 11, please replace “program code” with --the program-- in the beginning of the line.
Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims (claims 25-26) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
5.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (1) “means for determining an unused random access channel (RACH) occasion for the UE; means for measuring an output power of a transmit chain of the UE during the determined unused RACH occasion; means for determining a transmit output power offset for a transmission of a positioning sounding reference signal (SRS) via the transmit chain of the UE based on the output power measurement; and means for transmitting the positioning SRS at a transmit output power based on the transmit output power offset” in claim 25 and (2) “means for determining a difference between signal characteristics of a previously transmitted uplink signal and signal characteristics of the positioning SRS” in claim 26 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Allowable Subject Matter
6.	Claims 1-29 are allowed.
7.	Claim 30 is objected for the above informalities, but would be allowable if rewritten or amended to overcome the claim objections above.
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Lee et al. does not teach or suggest determining an unused random access channel (RACH) occasion for the UE; measuring an output power of a transmit chain of the UE during the determined unused RACH occasion; determining a transmit output power offset for a transmission of a positioning sounding reference signal (SRS) via the transmit chain of the UE based on the output power measurement; and transmitting the positioning SRS at a transmit output power based on the transmit output power offset.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 8682318) disclose a radio communication system, and more particularly, to a random access procedure in a radio communication system including transmitting a random access preamble using a predetermined parameter value, delaying retransmission of the random access preamble if the random access fails, initializing the predetermined parameter value if a delay time is more than a specific threshold value, and retransmitting the random access preamble using the initialized parameter value.
Belaiche et al. (US 20030189949) disclose a method of random access to a physical random access channel of an uplink associated with a downlink, for carrying out a random access transmission comprising the sending of at least one preamble and of a message part comprising selecting an available uplink access slot; transmitting a preamble in said selected uplink access slot with a current commanded preamble power; evaluating the satisfaction of a send authorization criterion following the transmission of said preamble; and transmitting said message part, when said send authorization criterion is satisfied, on said uplink.
Lei et al. (US 20200252896) disclose wireless communication systems, and more particularly, to timing control for 2-step random access channel (RACH).

10.	This application is in condition for allowance except for the following formal matters: 
The claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631